DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 13-14, and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0209055 Pantelopoulos et al., hereinafter “Pantelopoulos”.
Regarding claim 1, Pantelopoulos discloses a wearable display device (Figure 9A, Abstract, and Para 33) comprising: a substrate (Figure 10A, protective transparent layer, and Para 207-208); a first sensing unit on the substrate (Figure 10A, photodetector); and a display unit (Figure 9A, display) arranged on the first sensing unit (See Figure 9C, the display is arranged on top of the sensor protrusion) and comprising a light emitting element that emits first light to a front side to display an image (Para 266 and 269) and emits second light to a rear side facing the substrate (Figure 10A, light sources and Figure 11B shows the direction of light), wherein the first sensing unit is configured to measure a bio-signal generated from a user's body using the second light reflected from the user's body (Para 74, 194, and 203-204; also see Figure 11B).
Regarding claim 2, Pantelopoulos discloses a control unit arranged (Figure 7, processor) on the substrate (Para 16) and controlling the first sensing unit (Para 17 and Figure 18A) and the display unit (Para 89), wherein the first sensing unit comprises a light receiving element (Figure 10A, photodetector) to receive the second light reflected from the user's body (Para 74, 194, and 203-204; also see Figure 11B) and convert a measured value into an electrical signal (Para 220), and wherein the control unit comprises a measurement circuit electrically connected to the light receiving element to measure the bio-signal based on the electrical signal (220-224).
Regarding claim 3, Pantelopoulos discloses the light receiving element (Figure 10A, photodetector) is arranged so as not to overlap the light emitting element (Figure 10A, LEDs) in a plan view (Figure 10A and 11B, they do not overlap).
Regarding claim 4, Pantelopoulos discloses the first sensing unit (Figure 10A) further comprises a light blocking pattern (Figure 10A, light-blocking material) comprising at least one opening exposing the substrate (Figure 10A, the openings are where the LEDs are placed; see Para 207 and Figure 11B, light pipes).
Regarding claim 5, Pantelopoulos discloses the at least one opening (Figure 11B, light pipe) overlaps the light emitting element (Figure 11B, LEDs) in a plan view (Figure 11B).
Regarding claim 6, Pantelopoulos discloses the light blocking pattern (Figure 10A, light-blocking material) covers an upper surface of the light receiving element (Figure 1A, shows the light-blocking material sandwiching the photodetector).
Regarding claim 9, Pantelopoulos discloses the first sensing unit comprises: a base layer (Figure 10C, device Body that extends to the band; this limitation is very general and is interpreted broadly) comprising a first portion arranged on the substrate (The device body is in contact with the substrate, the optically transparent layer) and a second portion that is bent under the substrate (Figure 13A, the band bends under the substrate); and a first sensing electrode and a second sensing electrode arranged on the second portion of the base layer (Figure 13A, elements 1302 and 1303 and Para 238) and electrically connected to the measurement circuit (Para 238).
Regarding claim 10, Pantelopoulos discloses the first sensing electrode and the second sensing electrode are exposed from the base layer (Figure 13A and Para 241), and wherein the measurement circuit is configured to apply a current to the user's body through the first sensing electrode, detect a voltage at a portion in contact with the user's body through the second sensing electrode, and measure the bio-signal of the user's body based on a detected voltage (Para 238 and 112).
Regarding claim 11, Pantelopoulos discloses the measurement circuit generates sensing data based on a measured bio-signal (Para 112, 116, and 197), and wherein the control unit further includes a processor Figure 7, processor) to control the display unit to display the image including biometric information of the user's body based on the sensing data (Para 78 and 89).
Regarding claim 13, Pantelopoulos discloses a clothing unit formed of a material to be in close contact with the user's body (Para 213), wherein the substrate is attached to at least a portion of the clothing unit (Para 213 and Figure 10C).
Regarding claim 14, Pantelopoulos discloses a second sensing unit attached at a position where the substrate is not attached to the clothing unit (Figure 13B, elements 1304); and a connecting member electrically connecting the measurement circuit and the second sensing unit (Para 158), wherein the measurement circuit measures the bio-signal using the second sensing unit (Para 158).
Regarding claim 16, Pantelopoulos discloses a second sensing unit attached at a position where the substrate is not attached to the clothing unit (Figure 13B, elements 1304); and a communication unit (Figure 19A, communication circuitry) to transmit a signal between the measurement circuit and the second sensing unit, wherein the measurement circuit measures the bio-signal using the communication unit and the second sensing unit (Para 158 and 167).
Regarding claim 17, Pantelopoulos discloses the light emitting element emits red light or green light as the second light (Para 194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209055 Pantelopoulos et al., hereinafter “Pantelopoulos”, in view of CN 110384495 Hu et al., hereinafter “Hu”.
Regarding claim 7, Pantelopoulos discloses the first sensing unit further comprises a first sensing electrode and a second sensing electrode (Para 238) that are electrically connected to the measurement circuit and are arranged to be spaced apart from each other (Para 238 and Figure 13A, element 1302 and 1303).
Pantelopoulos does not explicitly disclose the measurement circuit measures the bio-signal based on an amount of change in capacitance between the first sensing electrode and the second sensing electrode.
However, Hu discloses a wearable device (Abstract) that measures physiological signals (Abstract) and uses light (Page 9, lines 16-23) and teaches the measurement circuit measures the bio-signal based on an amount of change in capacitance between the first sensing electrode and the second sensing electrode (Page 4, lines 26-35 and Page 9, lines 44-52 and Page 10, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed more details regarding the electrodes in that the bio-signal is measured through the change in capacitance as taught by Hu, in the invention of Pantelopoulos, in order to generate an ECG signal (Hu; Page 4, lines 26-35 and Page 9, lines 44-52 and Page 10, lines 1-2).
Regarding claim 8, Pantelopoulos discloses the first sensing electrode and the second sensing electrode are arranged so as not to overlap the light emitting element in a plan view (Consider Figures 10A and 13A, the electrodes are in the band and therefore do not overlap).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209055 Pantelopoulos et al., hereinafter “Pantelopoulos”, in view of US 2016/0374567 Breslow et al., hereinafter “Breslow”.
Regarding claim 12, Pantelopoulos discloses the control unit further comprises: a display driving circuit to drive the display unit under a control of the processor (Para 89, 158, and 186); and a battery unit to provide a power source for measuring the bio-signal to the measurement circuit, and to provide a power source for driving the display unit to the display driving circuit (Para 97 and 102; powers the whole device), and wherein the battery unit is chargeable (Para 97) 
Pantelopoulos does not disclose the battery unit is chargeable by solar energy charging or vibration energy charging.
However, Breslow discloses a wearable physiological monitoring system (Abstract) and teaches the battery unit (Figure 6, element 604) is chargeable by solar energy charging or vibration energy charging (Para 76; solar).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the battery is recharged through a solar energy source as taught by Breslow, in the invention of Pantelopoulos, in order to recharge the battery with continuous wear (Breslow; Para 75-76).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209055 Pantelopoulos et al., hereinafter “Pantelopoulos”, in view of US 2018/0093121 Matsuura et al., hereinafter “Matsuura”.	
Regarding claim 15, Pantelopoulos discloses all the limitations of claim 14.
Pantelopoulos does not disclose the connecting member is formed of a conductive fiber material.
However, Matsuura discloses a wearable physiological measurement device (Abstract) and teaches the connecting member is formed of a conductive fiber material (Para 45 and 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the type of material of the connecting member as taught by Matsuura, in the invention of Pantelopoulos, in order to depict the conductivity of the fabric (Matsuura; Para 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792